9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive or moot as discussed further below.
With regards to the 112a arguments, the arguments are not persuasive. For example applicants point to [0026]-[0028], [0032]-[0033], and [0038]-[0039] (Examiner notes [0038]-[0039] recite essentially the same disclosure as [0026]-[0028]). As recited in the rejection including a large example quoted in the rejection of [0026] the specification discloses functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Applicants argue one of skill in the art understand applicants had possession of the claimed invention and point to for example [0026] stating:
For example, paragraph [0026] describes that "the neural model can be a computational learning algorithm or machine learning method for function approximation" and that "[r]egardless of the specific neural model .. the parameters of the neural model can be adapted to map the input signals to an appropriate stimulation pattern."
Yet this doesn’t actually disclose how it works, just that the neural model is being defined as a “computational learning algorithm or machine learning method” (neither of these represent a specific algorithm) and they get a desired result, which doesn’t disclose anything in particular about how this works. It is merely reciting there is some algorithm that gets a functional result. Similarly the other recited portions, [0027]-[0028], [0032]-[0033], and [0038]-[0039], also discuss functional results but it “is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)"” per MPEP 2161.01. Examiner notes the new claim 24 switching neural model for neural network model does not overcome this issue, neural network model has the same issues as the term neural model.  Within the phrase neural network (NN) there are various different models and reviewing the NN models are merely recited as being a model to achieve a outcome without sufficient description as to how that function is achieved. For those reasons the claims arguments are not persuasive. 
With regards to the previous 112b’s they are withdrawn due to the amendments. 
Applicants arguments with regards to the prior art rejections are moot in view of the updated rejection. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a neural model” and “adjusted neural model”, the specification discusses a model in [0026] and that it may be a 
The neural model can include one or more algorithms for mapping inputs (e.g., the neural signals n1-nn) to outputs (e.g., the stimulation pattern). For example, the neural model can be a computational learning algorithm or machine learning method for function approximation, such as a parametric or nonparametric regression method, or a network of biologically-inspired units (e.g., a neural network). Suitable parametric and nonparametric regression methods further include, but are not limited to: generalized linear models (GLMs), logistic and polynomial regression, Gaussian process regression, and other Bayesian methods . . .”.  
As quoted above, the specification recites “mapping inputs . . . to outputs . . . ” and generally states statistical methods without any specific discussion. Per MPEP 2161.01, it is a computer implemented system that doesn't disclose the algorithm. Specifically, "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ". Thus the claim does not have sufficient written description. The claims depending from claim 1 share this issue and are thus also rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 9-11, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to a region of interest of the nervous system of the subject . . . signal recorded at a first location in the brain and a second neural signal recorded simultaneously at a second location in the nervous system that is different from the brain, and the first region is a motor-intention forming region of the brain”. The claim recites “proximate to a region of interest” and then recites data gathering at a first and second locations followed by  “the first region . . .”. There is no “first region” previously recited, which is an antecedent basis issue. It is unclear if the “locations” are meant to be regions and the “first region” is meant to be synonymous with the “first location” or whether the first location is a position in the “first region”. As expressed it’s not clear what the first region is and the correlation between “region(s)” and locations.  For the reasons above the claim does not clearly define the metes and bounds of what is being claimed and the claim is indefinite. The claims depending from this claim share this issue and are likewise rejected for the same reasons. For purposes of progressing prosecution, assuming (the following is one possible interpretation applicants may have meant and making the amendments to be in line with the discussion is not obvious to the Examiner as it is only one possible interpretation) the locations are meant to be particular points within multiple regions of interest, the “to a region of interest” should be plural (ie “regions” of interest) and the “locations” should likewise be a first location in a first region of interest and the second location in a second region of interest wherein the “the first region is a motor-intention forming region of the brain”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-7, 9-11, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (Michael Moffitt et al., US 20170056642) hereinafter Mof in view of Tadi (Tej Tadi et al., US 20160235323) hereinafter Tadi or, in the alternative, over Mof in view of Tadi further view of Firlik (Andrew Firlik et al., US 20070179534) hereinafter Fir. 
Regarding claim 1, an interpretation of Mof discloses method for augmenting neural function and inducing new neural connections in a nervous system of a human subject ([0080], [0089], [0099]; see also discussion in arguments section), the method comprising: 
receiving (a) multiple neural signals from the nervous system of the subject via a set of first sensors implanted in and/or worn externally proximate to a region of interest of the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8), wherein  
 the neural signals include at least a first neural signal recorded at a first location in the brain (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8) and a second neural signal recorded at a second location in the nervous system ([0096] including “Patient metrics include physiological signals that are of interest in this context . . . EMG or alternate measures of muscle activity”; Examiner notes EMG stand for electromyography which is evaluates muscles and the nerve cells ,ie motor neurons, that control them), and 
 (b) receiving multiple external signals via a second sensor or information source that is external to the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8), and 
(c) receiving both neural and external signals associated with augmentation goal ([0062], [0065] including “Feedback may be metrics reflecting perceived pain, effectiveness of therapies, or other aspects of patient comfort or condition.”, [0082], [0084], [0090], [0096] see also [0069]-[0070], [0090]); 
generating a stimulation pattern based on (i) the neural signals from the nervous system of the subject, the external signals (704 Fig. 7 and [0083]-[0085] 0095]-[0096] see also [0062], [0065], [0069]-[0070], [0082], [0090]-[0091], Fig. 8), the neural and external signals associated with augmentation goal (704 Fig. 7 and [0083]-[0085], [0095]-[0096] see also [0062], [0065], [0069]-[0070], [0082], [0090]-[0091], Fig. 8) and (ii) a neural model (704 Fig. 7 and [0083]-[0085], [0088], [0093], [0096] see also Fig. 8), wherein the stimulation pattern corresponds to a desired goal; 
outputting the stimulation pattern to a stimulation region of the nervous system to produce a measurable output from the subject (706 Fig. 7 and [0087], [0093], [0096] see also Fig. 8), wherein the stimulation region is a region of the brain of the subject ([0059] including “a selection of electrodes through which each of the electrical pulses is delivered”, [0088]-[0089], [0099] including “Deep brain stimulation of the thalamus, STN (subthalamic nucleus), or GPi (Globus pallidus) is often used to improve these symptoms.”, see also [0080], [0102]) that is implicated in the neural function to be augmented (706 Fig. 7 and [0087], [0093], [0095]-[0096] see also [0059], [0062], [0065], [0069]-[0070], [0082], [0088]-[0091], Fig. 8); 
receiving an error signal based on the measurable output (700/702 Fig. 7 see also [0058], [0062], [0082], [0085], [0093], [0095]-[0096] and Fig. 8), and; 
adjusting at least one parameter of the neural model based on the error signal, to generate and adjusted neural model ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights”, [0093], [0095]-[0096] see also [0004]-[0005], [0084]-[0086], [0099], [0106] and Fig. 8). 

While Mof discloses the above, including gathering patient metrics (including EEG, EMG etc.), providing stimulation for a medical purpose, measuring the response and adjusting the stimulation to provide a desired effect. An interpretation of Mof may not explicitly disclose gathering the patient metrics at a second location away from the brain simultaneously with the first location (Examiner does note the brain is not a muscle but an organ), wherein the first region a motor-intention forming region of the brain associated with movement of a limb;  wherein the stimulation pattern corresponds to a desired movement of the limb; stimulating region of the brain implicated in the movement of the limb to be augmented; measuring the actual movement of the limb and using the process to promote neuroplasticity. 
However, in the same field of endeavor (medical devices), Tadi teaches gathering the neural signals include at least a first neural signal recorded at a first location in the brain ([0032]-[0033] including “Brain activity sensors may include contact (EEG) or non-contact sensors (MRI, PET), invasive (single and multi-electrode arrays) and noninvasive (EEG, MEG) sensors for brain monitoring.”, [0090], [0094], [0117]-[0118], Figs. 2c, 5) and at a second location away from the brain  simultaneously with the first location ([0025] including “all input data and output data synchronized”, [0039], [0085], [0092] including “to measure movement of a muscle of a user, for example by measuring electrical potential generated by muscle cells when the cells are electrically or neurologically activated. A suitable sensor is an electromyogram EMG sensor . . . For example for a reaching task, they may be arranged on one or more of the hand, arm and chest.”, [0156], [0179], [0180], [0184], Fig. 11; The reference discloses data gathering, including sensors at multiple locations, and including synchronized data gathering for the data sources (both stimulators and sensors)); wherein the first region is a motor-intention forming region of the brain associated with movement of a limb ([0117]-[0118] including “EEG sensors 22 may advantageously be arranged into groups to measure motor areas in one or more areas of the brain”, [0169], Fig. 5 see also [0011] including “motor intention (as registered by electroencephalographic data)”, [0167]);  wherein the stimulation pattern corresponds to a desired movement of the limb ([0016], [0038], [0085], [0115], [0190], [0202]-[0204] see also [0011], [0054], [0167], [0170]; the reference recites gathering the data (from a plurality of sensors), plugging the data into models to generate stimulation parameters); stimulating region of the brain implicated in the movement of the limb to be augmented ([0086] including using the stimulator to stimulate “parts of the user's brain e.g. to stimulate movement of a limb”, [0156], [0201]-[0202], [0204], Fig. 2c); measuring the actual movement of the limb ([0015]-[0016], [0118], [0139]); performing the process to promote neuroplasticity ([0001] including “The system may be used to treat/aid recovery from neurological injury and/or neurological disease of the user”, [0014], [0115],  [0167]-[0169], [0201]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the simultaneous sensing including neural elements related to limb motion, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]). Combining the elements of Mof as discussed above with the elements of Tadi is also merely combining prior art elements according to known methods to yield predictable results; Mof recites data gathering, analysis of said data to determine, applying a particular stimulation and updating the model and Tadi disclosure includes data gathering, analysis of said data to determine, applying a particular stimulation and adjusting the stimulation based on changes in order to rehabilitate motor skills due to injury or disease, thus applying the known and disclosed elements of Tadi to the disclosure of Mof yields the predictable treatment of reintegrating lost or degraded movement due to disease or injury. 

In the alternative, if it is deemed Mof in view of Tadi does not explicitly disclose generating and/or stimulating the region of the brain implicated in the movement of limb to be augmented then, in the same field of endeavor (medical devices), Fir teaches generating and stimulating the region of the brain implicated in the movement of limb to be augmented ([0025], [0029], [0047], [0049] including “associate, combine, or incorporate cortical stimulation with the rehabilitation or development of one or more body parts, for example, an upper extremity that has been affected by a stroke  . . . one or more electrode assemblies or electrodes 120 implanted at or relative to a set of target neural populations, for example, particular epidural and/or subdural cortical stimulation sites (e.g., one or more portions of the patient's motor cortex, premotor cortex, somatosensory cortex, prefrontal cortex, and/or another region in one or both hemispheres of the cerebral cortex 12)”, [0068] including “In a general example, an electrode assembly 120 a may be positioned at or relative to an epidural and/or subdural cortical location that is functionally responsible for movement of an affected limb.”, [0069] including “one or more electrode assemblies 120 a positioned at or relative to particular neuroanatomical locations (e.g., a set of cortical, subcortical, and/or spinal cord locations) may apply stimulation signals” see also [0006], [0030]-[0033], [0129]; the reference recites applying stimulation to one or more brain portions which are implicated in effecting motor function).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the generating and stimulation of one or more particular location related to motor function in order to use stimulation to provide restorative or rehabilitive effects to those suffering from neurological disease or injury ([0038]-[0039]).

Regarding claim 7, an interpretation of Mof further discloses wherein the neural activity pattern is in a region of the brain associated with sensory, motor, or other behavior ([0070] including “EEG activity (e.g., Theta activity in the somatosensory cortex and alpha and gamma activity in the prefrontal cortex have been shown to correlate with pain)”; Examiner notes that somatosensory cortex is associated with sensory behavior).

Regarding claim 9, an interpretation of Mof further discloses wherein the neural model is at least one of an artificial neural network model, a generalized linear model, a logistic regression, a polynomial regression, a Gaussian process regression, or other machine learning method for function approximation ([0083] including “Various algorithms may be used, such as genetic algorithms, neural networks, or reinforcement learning strategies (e.g., Q-learning, Temporal Difference learning, or Markov decision processes)”), and wherein adjusting the at least one parameter of the neural model includes adjusting a weight or value of one or more variables defining the neural model ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights”).

Regarding claim 10, an interpretation of Mof discloses the above in claim 1 including calculating an error (see the rejection of claim 1). An interpretation of Mof may not explicitly disclose detecting the neural signals while the subject is moving the limb; and comparing the measurable output to a desired output for the movement of the limb performed by the subject to generate the error signal.
However, in the same field of endeavor (medical devices), Tadi teaches detecting the neural signals while the subject is moving the limb ([0118] including “advantageous embodiment contral lateral EEG sensors C1, C2, C3 and C4 are arranged to measure arm/hand movements.”, Fig. 2c see also the rejection of claim 1); and comparing the measurable output to a desired output for the movement of the limb performed by the subject to generate the error signal ([0160]-[0164], [0171], [0190]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the sensing including neural elements related to limb motion, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]).

 Regarding claim 11, an interpretation of Mof further discloses wherein the neural signals are first neural signals, wherein the external signals are first external signals, wherein the stimulation pattern is a first stimulation pattern, wherein the measurable output is a first measurable output, wherein the error signal is a first error signal, and wherein the adjusted neural model is a first adjusted neural model (see the rejection of claim 1, Examiner notes that Mof recites it as being closed loop (ie repeated/iterable etc) see [0072] including “This closed-loop mechanism provides an advantage of reducing the search domain during repeated iterations of the machine learning or optimization algorithm.” and [0082] including “the feedback from a previous stimulation may be used to initialize the system (block 700).”), and wherein the method further comprises: 
receiving (a) multiple second neural signals from the nervous system of the subject via the set of first sensor (702 Fig. 7 see also [0069]-[0070], [0082], [0091], [0096] and Fig. 8)  and/or (b) multiple second external signals via the second sensor or information source (702 Fig. 7 see also [0069]-[0070], [0082], [0091], [0096] and Fig. 8); 
generating a second stimulation pattern based on (a) the second neural signals and/or second external signals and (b) the first adjusted neural model (704 Fig. 7 and [0083]-[0085] see also Fig. 8); 
outputting the second stimulation pattern to the stimulation region of the nervous system to produce a second measurable output (706 Fig. 7 and [0087] see also Fig. 8); 
receiving a second error signal based on the second measurable output (700/702 Fig. 7 see also [0058], [0062], [0082], [0085] and Fig. 8); and 
adjusting at least one parameter of the first adjusted neural model based on the second error signal ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights” see also [0004]-[0005], [0084]-[0086], [0099], [0106] and Fig. 8) to generate a second adjusted neural model ([0062], [0082], [0084]-[0086] and Fig. 7 see also [0058], [0106] and Fig. 8).

to the extent elements which are incorporated by reference by antecedent basis in this claim are required see the rejection of claim 1 for citations.


 Regarding claim 23, an interpretation of Mof discloses the above in claim 1. An interpretation of Mof may not explicitly disclose wherein the limb is a hand of the subject.
However, in the same field of endeavor (medical devices), Tadi teaches wherein the limb is a hand of the subject ([0092] see also [0161]-[0164]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the sensing including neural elements related to limb motion, determining stimulation, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]).

Regarding claim 24, an interpretation of Mof discloses method for augmenting neural function and inducing new neural connections in a nervous system of an able bodied human subject ([0080], [0089], [0099]; see also discussion in arguments section), the method comprising: 
receiving (a) multiple neural signals from the nervous system of the subject via a first sensor implanted in and/or worn externally proximate to a region of interest of the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8) (b) multiple external signals via a second sensor or information source that is external to the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8), and (c) both neural and external signals associated with a response goal to be achieved, ([0062], [0065] including “Feedback may be metrics reflecting perceived pain, effectiveness of therapies, or other aspects of patient comfort or condition.”, [0082], [0084], [0090], [0096] see also [0069]-[0070], [0090]); 
generating a stimulation pattern based on (a) the neural signals from the nervous system of the subject, the external signals (704 Fig. 7 and [0083]-[0085] 0095]-[0096] see also [0062], [0065], [0069]-[0070], [0082], [0090]-[0091], Fig. 8), the neural and external signals associated with the response goal to be achieved (704 Fig. 7 and [0083]-[0085], [0095]-[0096] see also [0062], [0065], [0069]-[0070], [0082], [0090]-[0091], Fig. 8) and (b) a neural network model configured to be adapted to achieved the response goal (704 Fig. 7 and [0083]-[0085], [0088], [0093], [0096] see also Fig. 8); 
outputting the stimulation pattern to a stimulation region of the nervous system to produce a measurable response output from the subject (706 Fig. 7 and [0087], [0093], [0096] see also Fig. 8), wherein the stimulation region is a region of the brain of the subject ([0059] including “a selection of electrodes through which each of the electrical pulses is delivered”, [0088]-[0089], [0099] including “Deep brain stimulation of the thalamus, STN (subthalamic nucleus), or GPi (Globus pallidus) is often used to improve these symptoms.”, see also [0080], [0102]) that is implicated in the response goal (706 Fig. 7 and [0087], [0093], [0095]-[0096] see also [0059], [0062], [0065], [0069]-[0070], [0082], [0088]-[0091], Fig. 8); 
computing an error between the measurable and the response goal (700/702 Fig. 7 see also [0058], [0062], [0082], [0085], [0093], [0095]-[0096] and Fig. 8); 
adjusting at least one parameter of the neural networks model based on the computed error signal, to generate and adjusted neural network model to decrease the computed error ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights”, [0093], [0095]-[0096] see also [0004]-[0005], [0084]-[0086], [0099], [0106] and Fig. 8; The reference gathering data and based on the result compared to the desired goal amending the model to better achieve the desired goal); and 
wherein the adjusted neural networks model is configured to achieve the response goal ([0080] applying stimulation for “initiating an action potential, inhibiting or blocking the propagation of action potentials, affecting changes in neurotransmitter/neuromodulator release or uptake, and inducing changes in neuro-plasticity or neurogenesis of tissue.”, [0085], [0095], [0099]-[0100],  Fig. 7 see also [0062], [0065], [0082]-[0084], [0091], [0095]-[0096]; The reference recites amending model to better emphasize or achieve the desired goal). 

An interpretation of Mof may not explicitly disclose the goal to be achieved is the behavioral or motor response goal includes changing neural signal patterns and moving a limb; receiving of signals, generating of stimulation and outputting the stimulation pattern are associated with the behavioral or motor response goal; configured to promote neuroplasticity in the brain or another region of the nervous system of the subject to achieve the motor or behavioral response goal.
However, in the same field of endeavor (medical devices), Tadi teaches the goal to be achieved is the behavioral or motor response goal includes changing neural signal patterns and moving a limb ([0001] including “The system may be used to treat/aid recovery from neurological injury and/or neurological disease of the user”, [0014], [0115],  [0167]-[0169], [0201]); receiving of signals related to the goal ([0025], [0032]-[0033], [0092], [0117]-[0118], Fig. 2c see also [0039], [0085], [0090], [0094], [0117]-[0118], [0156], [0179], [0180], [0184], Figs. 5, 11; The reference discloses various sensors for gathering claimed data related to the behavior or motor response, such as EEG, EMG, cameras etc.), generating of stimulation related to the goal ([0016], [0038], [0085], [0115], [0167]-[0169],  [0190], [0202]-[0204] see also [0011], [0054], [0167], [0170]; the reference recites gathering the data (from a plurality of sensors) plugging the data into models to generate stimulation parameters) and outputting the stimulation pattern are associated with the behavioral or motor response goal ([0086] including using the stimulator to stimulate “parts of the user's brain e.g. to stimulate movement of a limb”, [0156], [0201]-[0202], [0204], Fig. 2c); configured to promote neuroplasticity in the brain or another region of the nervous system of the subject to achieve the motor or behavioral response goal ([0001] including “The system may be used to treat/aid recovery from neurological injury and/or neurological disease of the user”, [0014], [0115],  [0167]-[0169], [0201]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the sensing including neural elements related to limb motion, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]). Combining the elements of Mof as discussed above with the elements of Tadi is also merely combining prior art elements according to known methods to yield predictable results; Mof recites data gathering, analysis of said data to determine, applying a particular stimulation and updating the model and Tadi disclosure includes data gathering, analysis of said data to determine, applying a particular stimulation and adjusting the stimulation based on changes in order to rehabilitate motor skills due to injury or disease, thus applying the known and disclosed elements of Tadi to the disclosure of Mof yields the predictable treatment of reintegrating lost or degraded movement due to disease or injury. 
In the alternative, if it is deemed Mof in view of Tadi does not explicitly disclose generating and/or stimulating the region of the brain implicated in the movement of limb to be augmented then, in the same field of endeavor (medical devices), Fir teaches generating and stimulating the region of the brain implicated in the movement of limb to be augmented ([0025], [0029], [0047], [0049] including “associate, combine, or incorporate cortical stimulation with the rehabilitation or development of one or more body parts, for example, an upper extremity that has been affected by a stroke  . . . one or more electrode assemblies or electrodes 120 implanted at or relative to a set of target neural populations, for example, particular epidural and/or subdural cortical stimulation sites (e.g., one or more portions of the patient's motor cortex, premotor cortex, somatosensory cortex, prefrontal cortex, and/or another region in one or both hemispheres of the cerebral cortex 12)”, [0068] including “In a general example, an electrode assembly 120 a may be positioned at or relative to an epidural and/or subdural cortical location that is functionally responsible for movement of an affected limb.”, [0069] including “one or more electrode assemblies 120 a positioned at or relative to particular neuroanatomical locations (e.g., a set of cortical, subcortical, and/or spinal cord locations) may apply stimulation signals” see also [0006], [0030]-[0033], [0129]; the reference recites applying stimulation to one or more brain portions which are implicated in effecting motor function).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the generating and stimulation of one or more particular location related to motor function in order to use stimulation to provide restorative or rehabilitive effects to those suffering from neurological disease or injury ([0038]-[0039]).

Regarding claim 4, an interpretation of Mof discloses the above in claim 24. An interpretation of Mof may not explicitly disclose wherein the neural signals include at least a first neural signal recorded at a first location in the brain and a second neural signal recorded simultaneously at a second location in the nervous system that is different from the brain 
However, in the same field of endeavor (medical devices), Tadi teaches wherein the neural signals include at least a first neural signal recorded at a first location in the brain ([0032]-[0033] including “Brain activity sensors may include contact (EEG) or non-contact sensors (MRI, PET), invasive (single and multi-electrode arrays) and noninvasive (EEG, MEG) sensors for brain monitoring.”, [0090], [0094], [0117]-[0118], Figs. 2c, 5) and a second neural signal recorded simultaneously at a second location in the nervous system that is different from the brain ([0025] including “all input data and output data synchronized”, [0039], [0085], [0092] including “to measure movement of a muscle of a user, for example by measuring electrical potential generated by muscle cells when the cells are electrically or neurologically activated. A suitable sensor is an electromyogram EMG sensor . . . For example for a reaching task, they may be arranged on one or more of the hand, arm and chest.”, [0156], [0179], [0180], [0184], Fig. 11; The reference discloses data gathering, including sensors at multiple locations, and including synchronized data gathering for the data sources (both stimulators and sensors)).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing using a plurality of sensors, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the simultaneous sensing including neural signals related to limb motion from both the brain and outside, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]).

 Regarding claim 6, an interpretation of Mof discloses the above in claim 24 an interpretation of Mof may not explicitly disclose he method of claim 1 wherein the measurable motor output is a neural activity pattern.
However, in the same field of endeavor (medical devices), Tadi teaches wherein the measurable motor output is a neural activity pattern ([0032]-[0033], [0090], [0094], [0117]-[0118] including “EEG sensors 22 may advantageously be arranged into groups to measure motor areas in one or more areas of the brain . . . advantageous embodiment contral lateral EEG sensors C1, C2, C3 and C4 are arranged to measure arm/hand movements.”, Figs. 2c, 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing using a plurality of sensors, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the sensing including neural signals related to limb motion, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]).

Regarding claim 22, an interpretation of Mof further discloses wherein the neural signals include at least a first neural signal recorded at a first location in the brain and a second neural signal recorded simultaneously at the same or a second location in the nervous system ([0070] including “EEG activity (e.g., Theta activity in the somatosensory cortex and alpha and gamma activity in the prefrontal cortex have been shown to correlate with pain” see also [0069] and Fig. 7; The EEG is capturing data from two signals in the same portion of the brain and/or from two different signals in two different portions of the brain). Examiner notes the rejection of claim 4 also applies to this claim, as this claim merely requires the simultaneous element. The rejection of claim 4 has been amended and is included as a rejection for claim 22 below in the alternative.

In the alternative, an interpretation of Mof may not explicitly disclose wherein the neural signals include at least a first neural signal recorded at a first location in the brain and a second neural signal recorded simultaneously at a second location in the nervous system.
However, in the same field of endeavor (medical devices), Tadi teaches wherein the neural signals include at least a first neural signal recorded at a first location in the brain ([0032]-[0033] including “Brain activity sensors may include contact (EEG) or non-contact sensors (MRI, PET), invasive (single and multi-electrode arrays) and noninvasive (EEG, MEG) sensors for brain monitoring.”, [0090], [0094], [0117]-[0118], Figs. 2c, 5) and a second neural signal recorded simultaneously at a second location in the nervous system ([0025] including “all input data and output data synchronized”, [0039], [0085], [0092] including “to measure movement of a muscle of a user, for example by measuring electrical potential generated by muscle cells when the cells are electrically or neurologically activated. A suitable sensor is an electromyogram EMG sensor . . . For example for a reaching task, they may be arranged on one or more of the hand, arm and chest.”, [0156], [0179], [0180], [0184], Fig. 11; The reference discloses data gathering, including sensors at multiple locations, and including synchronized data gathering for the data sources (both stimulators and sensors)).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified sensing using a plurality of sensors, parameter determination using a model, treatment using stimulation and updating the model as recited in Mof to include the simultaneous sensing including neural signals related to limb motion from multiple locations, determining stimulation based on the signals, using treatment stimulation and adjusting the stimulation based on the effectiveness/feedback for the purpose of treating brain damage and training of motor skills to reintegrate lost or degraded movement function due to injury or disease ([0014], [0167]).

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mof in view of Tadi in further view of Katnani (Husam Katnani et al., US 20170281946) hereinafter Hus or, in the alternative, under 35 U.S.C. 103 as obvious over Mof in view of Tadi in further view Fir and Hus.
 Regarding claim 8, an interpretation of Mof discloses the above. an interpretation of Mof may not explicitly disclose wherein the measurable output is a reward signal measured at a reward center of the brain of the subject.
However, in the same field of endeavor (medical devices), Hus teaches wherein the measurable output is a reward signal measured at a reward center of the brain of the subject ([0084] see also [0062]; Hus discloses sensing elements of the brain, including levels of neurotranmitters, in various portions of the brain).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the elements of Hus as Hus teaches a system for treating and rehabilitating cognitive and/or motor deficits due to neurological disorders ([0008]) and using the recited elements is taking user feedback in a closed loop approach for purposes including enhanced learning, motivation and/or memory formation ([0008]). Furthermore the combination of the elements of Mof with those of Hus is merely combining prior art elements according to known methods to yield predictable results, ie sensing and comparing data to expected results in order to assess the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170296048 see [0006]-[0007] including “Further, another research concludes that non-invasive brain stimulation, especially transcranial direct current stimulation (tDCS) facilitates rehabilitation of subjects by modulating cortical excitability at cerebral cortex. Modulation of cortical excitability is achieved by passing a weak current directly to the brain, thereby enhancing sensory feedback and motor control that facilitates the neuroplasticity mechanism.”, [0014]-[0015], [0017] and [0064]-[0065] – discloses rehabilitation with a plurality of sensing and stimulation including during gait tasks; David Hagedorn et al., US 20120271377, see the previous rejections; US 20180078770 see Figs. 1-2, [0011]-[0013], [0036]-[0037] discloses closed loop neurostimulation using adaptive models across various parts of the brain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	24 August 2022